                                                United States District Court
                                                Central District of California




 UNITED STATES OF AMERICA vs.                                       Docket No.             CR 18-00187-ODW

                                                                    Social
 Defendant Hector Cuatepotzo Juarez                                 Security No.           NONE
 akas: Hector Juarez Cuatepotzo

                                      JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                       MONTH     DAY     YEAR
       In the presence of the attorney for the government, the defendant appeared in person on this    Oct.        9     2018

 COUNSEL                                                                David Menninger, DFPD
                                                                             (Name of Counsel)

                     GUILTY, and the court being satisfied that there is a factual basis            NOLO
    PLEA          X for the plea.                                                                CONTENDERE
                                                                                                                   NOT GUILTY


   FINDING       There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                 Illegal Alien Found in the United States Following Deportation in violation of 8 U.S.C.
                 § 1326 (a) as charged in the Single Count Information.
JUDGMENT         The Court asked whether defendant had anything to say why judgment should not be pronounced. Because no
AND PROB/        sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as
  COMM           charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment
  ORDER          of the Court that the defendant, Hector Cuatepotzo Juarez, is hereby committed on Single
                 Count Information to the custody of the Bureau of Prisons to be imprisoned for a term of
                 thirty (30) months. Upon release from imprisonment defendant shall be placed on supervised
                 release for a term of three (3) years under the following terms and conditions:




         It is ordered that the defendant shall pay to the United States a special assessment of $100,
which is due immediately. Any unpaid balance shall be paid at $25 per quarter, and pursuant to the
Bureau of Prisons’ Inmate Financial Responsibility Program.


         Pursuant to Section 5E1.2(e) of the Guidelines, all fines are waived, as it is found that
defendant does not have the ability to pay a fine.




CR-104 (03-11)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1
 USA vs. Hector Cuatepotzo Juarez                               Docket No:   CR 18-00187-ODW




         Upon release from imprisonment, the defendant shall be placed on supervised release for a
term of three year under the following terms and conditions:


         1.      The defendant shall comply with the rules and regulations of the U.S. Probation Office and

                 General Order 318, as amended by General Order 05-02, with the exception of Standard

                 Conditions 5, 6, and 14 of General Order 05-02;



         2.      The defendant shall refrain from any unlawful use of a controlled substance. As directed by

                 the Probation Officer, the defendant shall submit to one drug test within 15 days of release

                 from imprisonment. Thereafter, defendant shall also submit to periodic drug testing as directed

                 by the Probation officer, not to exceed eight drug tests per month;



         3.      The defendant shall comply with the immigration rules and regulations of the United States,

                 and when deported from this country , either voluntarily or involuntarily, not reenter the United

                 States illegally. The defendant is not required to report to the Probation Office while residing

                 outside of the United States; however, within 72 hours of release from any custody or any

                 reentry to the United States during the period of Court-ordered supervision, the defendant shall

                 report for instructions to the U.S. Probation Office located at the United States Courthouse,

                 312 North Spring Street, Suite 600, Los Angeles, California 90012.



         4.      The defendant shall not obtain or possess any driver’s license, Social Security number, birth

                 certificate, passport, or any other form of identification in any name, other than the defendant’s

                 true legal name, without the prior written approval of the Probation officer; nor shall the

                 defendant use, for any purpose or in any manner, any name other than his true legal name.



         5.      The defendant shall cooperate in the collection of a DNA sample from himself.




CR-104 (03-11)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 2
 USA vs. Hector Cuatepotzo Juarez                            Docket No:   CR 18-00187-ODW


The Court recommends the defendant to be housed in the Taft facility.




         Having carefully considered Section 5D1.1(c) of the Guidelines and the accompanying commentary,

the Court finds that the term of supervised release is appropriate in this case for the reasons set forth by the

government. The Court further finds that the duration, terms, and conditions of supervised release ordered

herein are reasonably related to the history and characteristics of defendant, the need for the sentence

imposed to afford adequate deterrence to criminal conduct, and the need to protect the public from further

crimes of defendant. The Court also finds that the duration, terms, and conditions of supervised release

involve no greater deprivation of liberty than is reasonably necessary, and are consistent with any pertinent

policy statements issued by the Sentencing Commission.

         After considering the aggravating and mitigating circumstances, the Court finds the entire sentence

as stated to be reasonable and appropriate given consideration of the factors set forth in 18 U.S.C. § 3553,

including: under factor (a)(1), defendant’s history of committing a crime in the United States and then

returning illegally to the United States following deportation; under factor (a)(2)(A), the need for the sentence

to promote respect for the laws and sufficiently and justly punish defendant for this serious offense; under

factor (a)(2)(B), the need for the sentence to impress upon defendant and others the seriousness of his

offense of illegally returning to the United States and to deter him, specifically, and others, generally, from

returning illegally; under factor (a)(2)(C), the need for the sentence and defendant’s anticipated subsequent

deportation to protect the public from further crimes of defendant; and under factor (a)(6), the need to avoid

unwarranted sentencing disparities with other similarly situated defendants convicted under the United

States Attorney’s Office’s Illegal Re-entry Fast Track Program. The Court also considered mitigating factors

in this case, particularly defendant’s guilty plea pursuant to the fast track early disposition program and the

resulting benefits to the government and judicial system, including the efficient use of the resources of this

Court, the United States Probation Office, and the government.

         Also in its consideration, the Court has evaluated the Sentencing Guidelines as required by 18 U.S.C.

§ 3553(a)(4), and finds the calculations of the suggested sentence therein for this defendant under the

present circumstances to be reasonable.


CR-104 (03-11)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 3
 USA vs. Hector Cuatepotzo Juarez                          Docket No:   CR 18-00187-ODW


The Court will therefore sentence defendant as previously stated, which is accordance with the binding plea

agreement entered into by the parties under Fed. R. Crim. P. 11(c)(1)(C).




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the
 Standard Conditions of Probation and Supervised Release within this judgment be imposed. The
 Court may change the conditions of supervision, reduce or extend the period of supervision, and
 at any time during the supervision period or within the maximum period permitted by law, may
 issue a warrant and revoke supervision for a violation occurring during the supervision period.

     This is a direct commitment to the Bureau of Prisons, and the Court has NO OBJECTION
     should the Bureau of Prisons designate defendant to a Community Corrections Center.

            October 9, 2018

            Date                                  U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to
 the U.S. Marshal or other qualified officer.




            October 9, 2018                  By Sheila English /s/

            Filed Date                            Deputy Clerk




CR-104 (03-11)                      JUDGMENT & PROBATION/COMMITMENT ORDER                               Page 4
 USA vs. Hector Cuatepotzo Juarez                                 Docket No:   CR 18-00187-ODW




  The defendant shall comply with the standard conditions that have been adopted by this court (set forth
  below). The defendant shall comply with the additional conditions on the attached page(s) pursuant to
  General Orders 318 and 01-05.




            STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF
  FINANCIAL SANCTIONS


            The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives
  interest or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the
  judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject to penalties for default and delinquency
  pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution , however, are not applicable
  for offenses completed prior to April 24, 1996.


            If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision,
  the defendant shall pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.


            The defendant shall notify the United States Attorney within thirty (30) days of any change in the
  defendant’s mailing address or residence until all fines, restitution, costs, and special assessments are paid in
  full. 18 U.S.C. §3612(b)(1)(F).


            The defendant shall notify the Court through the Probation Office, and notify the United States Attorney
  of any material change in the defendant’s economic circumstances that might affect the defendant’s ability to
  pay a fine or restitution, as required by 18 U.S.C. §3664(k). The Court may also accept such notification from
  the government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner
  of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for

CR-104 (03-11)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 5
 USA vs. Hector Cuatepotzo Juarez                                                  Docket No:          CR 18-00187-ODW


                  STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE


                   While the defendant is on probation or supervised release pursuant to this judgment:



 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in criminal

 2.    the defendant shall not leave the judicial district without the written         activity, and shall not associate with any person convicted of a felony

       permission of the court or probation officer;                                   unless granted permission to do so by the probation officer;

 3.    the defendant shall report to the probation officer as directed by the    11.   the defendant shall permit a probation officer to visit him or her at any

       court or probation officer and shall submit a truthful and complete             time at home or elsewhere and shall permit confiscation of any

       written report within the first five days of each month;                        contraband observed in plain view by the probation officer;

 4.    the defendant shall answer truthfully all inquiries by the probation      12.   the defendant shall notify the probation officer within 72 hours of

       officer and follow the instructions of the probation officer;                   being arrested or questioned by a law enforcement officer;

 5.    the defendant shall support his or her dependants and meet other          13.   the defendant shall not enter into any agreement to act as an informer

       family responsibilities;                                                        or a special agent of a law enforcement agency without the permission

 6.    the defendant shall work regularly at a lawful occupation unless                of the court;

       excused by the probation officer for schooling, training, or other        14.   as directed by the probation officer, the defendant shall notify third

       acceptable reasons;                                                             parties of risks that may be occasioned by the defendant’s criminal

 7.    the defendant shall notify the probation officer within 72 hours of any         record or personal history or characteristics, and shall permit the

       change in residence or employment;                                              probation officer to make such notifications and to conform the

 8.    the defendant shall refrain from excessive use of alcohol and shall not         defendant’s compliance with such notification requirement;

       purchase, possess, use, distribute, or administer any narcotic or other   15.   the defendant shall not possess a firearm or other dangerous weapon;

       controlled substance, or any paraphernalia related to such substances,    16.   the defendant shall, upon release from any period of custody, report

       except as prescribed by a physician;                                            to the probation officer within 72 hours.

 9.    the defendant shall not frequent places where controlled substances

       are illegally sold, used, distributed or administered;




CR-104 (03-11)                                         JUDGMENT & PROBATION/COMMITMENT ORDER                                                               Page 6
 USA vs. Hector Cuatepotzo Juarez                               Docket No:    CR 18-00187-ODW


                   These conditions are in addition to any other conditions imposed by this judgment.



                                                       RETURN


 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                  to

 Defendant noted on appeal on

 Defendant released on

 Mandate issued on

 Defendant’s appeal
 determined on

 Defendant delivered on                                                  to

      at

      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
      Commitment.

                                                       United States Marshal

                                                  By

            Date                                       Deputy Marshal



                                                   CERTIFICATE


 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original
 on file in my office, and in my legal custody.

                                                       Clerk, U.S. District Court

                                                  By

CR-104 (03-11)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 7
 USA vs. Hector Cuatepotzo Juarez                          Docket No:   CR 18-00187-ODW


            Filed Date                            Deputy Clerk




CR-104 (03-11)                      JUDGMENT & PROBATION/COMMITMENT ORDER                 Page 8
